Citation Nr: 1631076	
Decision Date: 08/04/16    Archive Date: 08/11/16

DOCKET NO.  10-44 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to December 1965. 

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2010 rating decision in which the RO denied service connection for the Veteran's bilateral hearing loss and right knee osteoarthritis.

These claims were previously before the Board in May 2014.  The Board remanded the claims for additional medical examination and opinion.


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his bilateral hearing loss is a result of his military service and noise exposure.

2.  The preponderance of the evidence shows that the Veteran's current right knee disability is not a result of his military service.


CONCLUSIONS OF LAW

1.  The criteria for establishing service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2015).

2.  The criteria for establishing service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. §§ 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

VA's duties to notify and assist claimants in substantiating a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  

VA's duty to notify was satisfied by a letter dated in January 2010.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

VA is required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  VA obtained the Veteran's service treatment records, VA medical records, and the Veteran has provided some private treatment records.  Additionally, VA has provided the Veteran with several examinations related to his right knee and hearing loss claims.  The examinations included interview and evaluation of the Veteran, review of his treatment records, and opinion supported with rationales.  The Veteran has additionally submitted several private opinions reports, and private medical records are contained in the claims file.

There is no indication in the record that any additional evidence, relevant to the issues decided, are available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).

Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for arthritis and "other organic disease of the nervous system" (hearing loss) when manifested to a compensable degree within one year of separation from service.  38 C.F.R. §§ 3.307, 3.309.

An alternative method of establishing the second and third elements of service connection for those disabilities identified as a "chronic condition" under 38 C.F.R. § 3.309(a) is through a demonstration of continuity of symptomatology.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology. 38 C.F.R. § 3.303(b).  However, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Arthritis and other organic diseases of the nervous system (hearing loss) are recognized as a chronic diseases under 38 C.F.R. § 3.309.

In determining whether service connection is warranted, the Board shall consider the benefit-of-the-doubt doctrine.  38 U.S.C.A. 5107(b); 38 C.F.R. § 3.102; Alemany v. Brown, 9 Vet. App. 518 (1996); Gilbert v. Derwinski, 1 Vet. App. 49 (1991).

Hearing Loss

Hearing loss will be considered to be a disability when the auditory threshold in any of the frequencies from 500, 1000, 2000, 3000 or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 2000, 3000 or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385. 

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service.  Hensley v. Brown, 5 Vet. App. 155 (1993). 

The Veteran argues that he was exposed to hazardous noise levels during his service as an assistant gunner.  He is currently service connected for tinnitus as related to his noise exposure in service, and VA conceded the Veteran's exposure to hazardous noise in service. 

The Veteran's service treatment records include December 1963 and December 1965 audiometry testing results.  Prior to November 1967, service departments used American Standards Association (ASA) units to record pure tone sensitivity thresholds and VA currently uses the International Standards Organization (ISO)-American National Standards Institute (ANSI) units; therefore, the table below shows the converted (ASA to ISO (ANSI) measurements).  Converting to ISO units requires that specific amounts be added to recorded ASA audiological results: 15 at 500 Hz, 10 at 1000 Hz; 10 at 2000 Hz; 10 at 3000 Hz; and 5 at 4000 Hz.

Applying this conversion to the Veteran's December 1963 testing results in the following decibels: 15 at 500 Hz, 10 at 1000 Hz, 10 at 2000 Hz, no testing data provided for 3000 Hz, and 5 at 4000 Hz, in each ear.  Applying the conversion to the Veteran's December 1965 testing results in the following decibels: 25 at 500 Hz, 20 at 1000 Hz, 20 at 2000 Hz, 20 at 3000 Hz and 15 at 4000 Hz, in each ear.  The Veteran's service treatment records do not include complaint of, or diagnosis of, hearing loss.  His principal duties listed in his personnel records were noted to be as a cannoneer and an assistant gunner.  He performed these duties form August 1964 to December 1965.  Prior to August 1964 the Veteran was in basic or individual training.

In March 2010, the Veteran was afforded a VA audio examination.  The Veteran complained of bilateral tinnitus that sounded like summer frogs chirping.  He reported serving as an assistant gunner on a 105 Howitzer, including some practice firing of the 105 Howitzer and M14 rifle.  He was in Vietnam for four months.  He denied post-service noise exposure.  He reported that his employment as a shipping clerk for a trucking company was "not a noisy job."  He reported going deer hunting once, 25 years prior.  He used hearing protection at home.  Testing revealed hearing loss for VA purposes.  The examiner noted the Veteran was exposed to big guns while in artillery in service, without the use of hearing protection.  The Veteran recalled his ringing began in service and remembered asking his mother about it when he returned home.  As such, the examiner found that it was at least as likely as not that his tinnitus was caused by or a result of military noise exposure.  The examiner opined that the Veteran's hearing loss was not due to military noise exposure because his pre-induction audiometric thresholds, and those determined just before he was discharged showed decreased hearing, but the "decrease was not significant."

In an addendum opinion, the examiner noted that there was a 10 dB loss change between 1963 and 1965, and "there must be at least a 15 dB [hearing loss] decreased" for there to be a "significant decrease in hearing."

In November 2010, C.M., an audiologist, provided a positive hearing loss opinion.  The Veteran complained of constant tinnitus in both ears and hearing loss in both ears.  He had a history of noise exposure in service as an assistant gunner with "the 105 artillery gun on his right side."  He was also trained with small arms rifle.  He had a negative medical history for ear infections or family history of hearing loss.  Pure tone testing was noted to show slight sloping to moderately-severe sensorineural hearing loss in the right ear and mild sloping to moderate high frequency sensorineural hearing loss in the left ear.  There was a "notch at 6000 Hz that is commonly associated with noise-induced hearing loss."  The audiologist noted that "the asymmetry of his hearing could be attributed to the 105 artillery gun being on his right side and impacting that ear more than the left ear."

In January 2011, another addendum was provided for the March 2010 VA examination.  The examiner provided an addendum where the Veteran's 1963 pre-induction audiometrics were converted from ASA to ISO.  The examiner then listed the December 1965 audiometrics, but it does not appear that these were converted.  The examiner provided an addendum opinion that the Veteran's hearing loss was not due to military noise exposure.  Although he had decreased hearing from induction to discharge, the decrease was "not significant."  "After the enlistment audiometrics were converted from ASA to ISO, it is plain that there was no change in hearing while serving in the miliary.  Military noise exposure did not cause any change in hearing."

In February 2011, an additional clarification was provided, which cited the Institute of Medicine that "a delay of many years in the onset of noise-induced hearing loss following an earlier noise exposure is extremely unlikely."  Additionally, "the basic conclusion from review of the research in this area is that individuals with previous noise-induced hearing loss are neither more nor less susceptible to subsequent noise-induced hearing loss than individuals without such pre-existing hearing loss."  The examiner then noted that "with normal hearing upon discharge, there is no evidence of hearing damage due to military noise exposure.  Any worsening of hearing from the time of discharge to current is due to noise exposure between the times of discharge to current."  As such, the examiner opined that the Veteran's currently hearing loss was not due to or aggravated by his military noise exposure.  

A January 2015 VA audio examination showed that the Veteran had hearing loss pursuant to 38 C.F.R. § 3.385.  The Veteran reported he did not have any significant noise exposure before or after his time in the military.  He stated he never hunted and the loudest noise he was exposed to outside of the military was his lawnmower.  He did not know when his hearing loss began or when he began to notice he had problems with his hearing.  He worked as a shipping clerk after service, and this work involved no loud noise.  He denied a history of ear infections, drainage or pain.  He reported exposure to high level noise in service from M-14 rifles, 105 Howitzer guns and driving a truck.  He was an assistant gunner in the field artillery.  He began noticing ringing in his ears while in service, and "assumes that is probably when his hearing loss began."  The examiner did not provide nexus opinions for the Veteran's hearing loss or tinnitus because she did not have access to the Veteran's records.  

In April 2015, an addendum opinion was provided.  The examiner noted that both the Veteran's enlistment and separation audiometry indicated normal hearing in both hears, and no shift in hearing for the worse at any frequency from 500 to 4000 Hz.  "This evidences that the Veteran suffered no permanent shift in hearing for the worse during the time of miliary service.  When comparing 1960s thresholds to today (2015), there is still not a shift at 500-1000 Hz in either ear."  The examiner found that there is no medically sound basis for attributing the hearing loss to a service injury.  There is no evidence of an injury, because there was no change in hearing sensitivity from enlistment to discharge.  The examiner noted that the National Institute for Occupational Safety and Health recommends that a significant threshold shift is defined as a 15 dB hearing loss shift or more at any one frequency from 500 to 4000 Hz.  Both converted and non-converted threshold calibrations were considered as appropriate.  As such, the examiner opined that the Veteran's hearing loss was not likely delayed onset hearing loss from his service.  The examiner noted that the Veteran's hearing sensitivity levels were not uncommon for someone of his age, and that presbycusis (age-related hearing loss) can cause a steady decline in hearing over many decades.  "The private and military treatment records show no measurable hearing loss until decades post-service, most likely from presbycusis."

Initially, the Board notes that presumptive service connection for bilateral hearing loss is not warranted.  The Veteran was not diagnosed with hearing loss to a compensable level within a year of discharge from service.  Additionally, he is unsure of when he first noticed his hearing loss, so he has not provided an argument based on continuity of symptomatology from service to the present.
The Board notes that the VA examiners have provided negative nexus opinions regarding the Veteran's current hearing loss and its relationship to his military noise exposure.  The Veteran has argued that he developed tinnitus in service, he is service-connected for tinnitus, and he was provided service connection based on exposure to high levels of noise only during his service years.  Similarly, he now has bilateral hearing loss, greater on the right side, which is the side more directly impacted by firing artillery.  

Most recently, in the April 2015 addendum, the VA examiner noted that the Veteran's hearing loss was age-related.  However, the Veteran's private audiologist in 2010 noted that the Veteran's hearing tests revealed a "notch" which indicated he had noise-induced hearing loss.  The April 2015 addendum noted the Veteran did not have a permanent shift in hearing for the worse during military service; however, another VA examiner noted that the Veteran had a decrease in hearing between 1963 and 1965, and the converted audiometrics indicate a worsening of hearing from 1963 to 1965.  The February 2011 clarification noted that any worsening of the Veteran's hearing from discharge to the present was a result of noise exposure between discharge and the current time because he had normal hearing at discharge.  The Veteran has credibly stated that he did not have exposure to loud noise after service apart from one hunting trip in the 70s.  

Significantly, the February 2011 opinion noted that the Institute of Medicine found that delayed onset noise-induced hearing loss was "extremely unlikely."  The private audiologist argued that the Veteran's asymmetrical hearing loss could be attributed to firing of artillery closer to the right ear.  And lastly, VA has found that the Veteran has tinnitus as a result of his in-service noise exposure.  Tinnitus can have an impact on hearing. 

Weighing the evidence of record, the Board finds that it is in relative equipoise and the benefit of the doubt will be resolved in the Veteran's favor.  As such, entitlement to service connection for bilateral hearing loss is granted.



Right Knee

The Veteran contends that his current right knee disability is a result of his military service, specifically as a result of an injury he sustained to his right knee while serving in the Republic of Vietnam.

Service treatment records show that in November 1965, the Veteran spent 17 days in a hospital or infirmary due to a puncture wound of the right knee.  He punctured his knee with wire in the Camron Bay area of Vietnam on November 15, 1965.  He had synovitis of the right knee secondary to the wound.  An additional record noted he punctured his knee with concertina wire in the suprapatellar pouch.  He had swelling and pain of the knee and was treated in field with Penicillin and Buck's traction, and was then evacuated to a hospital.  Physical examination was normal except for an antalgic gait to the left and right knee, slight swelling about the suprapatellar pouch and a healing puncture wound in the area.  Examination of the knee was otherwise entirely normal.  X-rays were negative.  He was diagnosed with synovitis of the right knee secondary to a puncture wound.  On December 6, 1965, he was noted to have a full range of motion and no swelling.  He returned to duty December 7, 1965.  On his December 10, 1965 clinical separation evaluation, the Veteran was found to have a normal examination of the lower extremities.  On his December 1965 report of medical history, the Veteran noted he had a history of cramps in his legs, but no knee joint issue was noted.  He denied having any illness or injury not otherwise noted on the evaluation.  An undated statement that his medical condition had not changed since his last medical examination on December 10, 1965 is contained in the record and signed by the Veteran.

In June 1997, the Veteran complained of knee pain, "right greater than left.  He has noted intermittent discomfort in the knees over the last year or two."  He noted he had progressive pain over the last several months.  His right knee pain was most pronounced on the medial side.  His left knee "has been coming later and could represent a phenomenon of favoring that leg."  He reported no recent traumas and "no history of previous injuries of which he was aware."  On examination he had full range of motion bilaterally.  With stressing the medial collaterals on the right and with flexion and extension there was grinding and occasional pop.  Bilateral standing x-rays of the knees showed mild to moderate degenerative changes, especially prominent in the right medial compartment.  He was assessed with osteoarthritis.

In December 2009, the Veteran sought treatment with the Ridgeview Westonka Clinic, and presented with bilateral knee pain "for many years.  At first it was the right, but now it is more the left."  He was noted to have mild osteoarthritis of the right and left knees.  

A February 2010 VA treatment record had a notation of bilateral knee pain "since injury in Vietnam." 

In March 2010, the Veteran had a painful and swollen right knee.  The day before he had seen a private physician and had his knee aspirated.  He reported he initially hurt his knee in service.  "He has had intermittent pain of the right knee for a year."  After evaluation, the Veteran was assessed with a septic knee joint.

In April 2010, the Veteran was afforded a VA joint examination.  The examiner reviewed the medical records and noted that on the Veteran's separation examination in December 1965, he had a normal knee examination, and he did not report a history of recurrent knee problems.  He was noted to have been treated for a puncture wound to the right knee in November 1965.  An April 1998 record was noted to include a complaint of knee pain over the last year or two, and x-rays showed mild to moderate degenerative changes of both knees, especially in the right medial compartment.  He was also noted to have been on antibiotics in March 2010 for a septic joint, with no side effects.  He had a normal gait.  He had a slightly enlarged bony right knee compared to his left, and bilateral genu varum.  X-rays taken in conjunction with the April 2010 examination showed right knee moderate two compartment degenerative joint change involving the medial and patellofemoral joint spaces with small knee joint effusion.  After examination and interview, the examiner opined that the Veteran's current right knee disability was less likely than not caused by his in-service right knee puncture wound because the Veteran's separation examination, after the date of injury, was negative for problems referable to the right knee.  
An October 2010 private record from Ridgeview Clinic and Dr. E.N. noted he was asked to provide a second opinion for osteoarthritis of the knee.  He noted he had not treated the Veteran in almost a year.  The examiner noted that the Veteran "did have an injury to his knee and has developed right knee osteoarthritis."  He was noted to have osteoarthritis of the "knees."  On physical examination, the Veteran had normal musculature, no joint deformity or abnormalities and "normal range of motion for age."  Dr. E.N. provided an assessment which included the opinion that "the osteoarthritis in his knees is related to his service."

In November 2010, Dr. E.N. provided a letter that it was his opinion that the Veteran's osteoarthritis of his knees was related to his military service.

In December 2010, Dr. E.N. again provided a statement for the Veteran's right knee claim.  He stated that the Veteran sustained a knee injury during service in Vietnam.  "As a result of the knee injury [the Veteran] has developed osteoarthritis in his knee.  At this time, I feel that the osteoarthritis is related to his service."

In January 2015, the Veteran was afforded another VA examination.  He was noted to have degenerative arthritis of both knees, diagnosed in 1997.  He reported that both of his knees would swell, with his right knee swelling more.  He had bilateral knee pain with walking and stiffness with prolonged sitting.  He reported his right knee first swelled a few years following service and then again in the 1970s.  He described his in-service right knee injury in November 1965 as a barbed wire penetration with swelling and pain.  He was treated with intramuscular Penicillin and Buck's traction.  After hospitalization and treatment he was discharged from service.  The examiner opined that the Veteran's right knee osteoarthritis was less likely as not caused by his service and in-service injury because his "service exit examination was normal, there was no documented right knee care proximal to service discharge, advanced osteoarthritis also appeared in the contralateral non-injured joint to a generally comparable degree having been first observed in both knees many years following active service, puncture wounds are not the cause of osteoarthritis in the absence of direct joint damage, the effects of an interceding right knee infection cannot be excluded and because reported knee pain is neither sensitive nor specific for the diagnosis of osteoarthritis to the exclusion of other diagnoses if any."  

The VA examination included x-rays from February 2014.  His right knee had "adverse significant progression of degenerative changes since prior examination with virtual obliteration of the medial compartment.  Minimal widening of the lateral compartment and increased genu valgus."  He had increased cortical hypertrophic changes along the lateral edges of the tibial plateau, joint effusion and infrapatellar soft tissue swelling.  His left knee showed "complete obliteration of the medial compartment of the left main joint space, slight calcification of the lateral condylar articular cartilage and mild genu valgus."  It also showed spurring and sclerosis involving the medial tibial endplate and edge and small joint effusion.

In June 2015, Dr. E.N. noted that the Veteran "sustained a knee injury during service in Vietnam.  As a result of this knee injury, [the Veteran] has developed osteoarthritis in his right knee.  More likely than not, trauma to his right knee is related to his service."

Initially, the Board notes that the Veteran was not diagnosed with arthritis in service or to a compensable degree within a year of discharge from service, so presumptive service connection for right knee osteoarthritis is not warranted.  Additionally, as arthritis is a chronic disease under 38 C.F.R. § 3.309, continuity of symptomatology may be considered with this claim.  The Board notes that the treatment records and examination reports do not include statements from the Veteran of ongoing knee pain.  In 1997, the Veteran reported he had knee pain for a year or two, so 1995 at the earliest.  Additionally, the 2015 VA examiner noted that knee pain as a symptom is not sufficient to relate a diagnosis, as many diagnoses can result in pain.  As the record does not include evidence of continuity of symptomatology, that alternative method of establishing a nexus between his current osteoarthritis and service is not supported by the evidence.

Turning to direct service connection, the Board notes that the Veteran injured his right knee on barbed or concertina wire during service in Vietnam.  This is documented in his service treatment records.  The service treatment records indicated that the injury was severe enough that he was treated in field and then transported to a hospital/infirmary for additional treatment, the entire course of which lasted 17 days.  

The Board notes that the record currently contains conflicting medical opinions.  Factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-49 (2000).  In assessing these opinions, the Board is cognizant that the United States Court of Appeals for Veterans Claims (Court) has stressed that "[i]t is the factually accurate, fully articulated, sound reasoning for the conclusion, not the mere fact that the claims file was reviewed, that contributes probative value to a medical opinion."  See generally Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  

Private physician E.N. has provided multiple statements that the Veteran's knee was injured in service, that he now has osteoarthritis, and that more likely than not his current disability is related to his in-service injury.  However, Dr. E.N. has not provided an explanation as to why the Veteran's in-service puncture wound resulted in right knee osteoarthritis.  Additionally, in some of his statements, Dr. E.N. noted that the Veteran's in-service knee injury resulted in osteoarthritis to both knees.  He again provided no explanation for this opinion.  Alternatively, the 2015 VA examiner provided an opinion that the Veteran's current right knee disability is not related to his in-service puncture wound because: 1) his discharge examination was negative, 2) puncture wounds do not generally cause osteoarthritis, 3) he has advanced osteoarthritis in both knees, 4) he did not receive treatment for his right knee within 30 years of discharge from service, and 5) he had an additional knee infection in 2010.  Notably, the Veteran's arthritis, in both knees, was documented prior to the 2010 infection, and as noted by the 2015 examiner, the Veteran's advanced arthritis is in both knees despite his 2010 infection only affecting his right knee.  As the VA examiner's opinion is fully articulated, addresses the singular knee on appeal, and provides several explanations for the negative opinion, the Board finds that it is more probative than Dr. E.N.'s opinion.  

To the extent that the Veteran contends that his in-service injury resulted in his current right knee disability, he is not competent to make such a conclusion.
Given the above, the Board finds that the weight of the evidence is against finding a link between current right knee disability and service.  As such reasonable doubt does not arise and the claim is denied.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for right knee disability is denied.




____________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


